Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US20160287166A1) further in view of Shinichiro (Annals of Nuclear Medicine 2016).
Regarding claim 1, Tran teaches a system and method for monitoring cardiovascular and brain functions in conjunction with a physiological detection device comprising:
a wearable physiological detecting device has a host and at least one external sensing component (Claims 1 and 12; [0006]), and the host is internally provided with a micro processing unit ([0040] housing contains an internal processor), a memory unit ([0337][0355] wearable device may have memory to store patient data), a sensing signal receiving module ([0288] a common bus may receive the signal from the sensor) and a communication control module ([0200] a processor or CPU may use a transmitter/receiver to send/receive data), and the external sensing component worn on a human body is used to detect a heart rate and pulse pressure of the human body and generate a corresponding sensing signal ([0203]-[0206] various sensor components on the wearable device are used to determine a pulse pressure measurement; [0201] an EKG sensor may detect heart rate), and the sensing signal is received by the sensing signal receiving module and converted into various physiological data ([0201] the sensed raw EKG signal is sent into the device the signal is amplified and filtered to convert the 
an electronic device having a computing function, comprising a central processing unit, a memory module and a communication module ([0043] server executes software modules to analyze data, one of basic skill in the art would understand that a sever analyzing data will have a processor and memory; [0014] processor executes computer readable code to perform functions; [0405] readable medium for execution may be stored on flash memory), wherein the communication module is capable of receiving the physiological data via the paired communication control module and transmitting the physiological data to the central processing unit ([0043] server monitors patients vital signs from sensors by monitoring signals transmitted to the server from individual devices), in addition to storing an application, and having a database for storing various materials ([0269] users monitoring data may be stored in a database), and the application includes various calculation derivation functions ([0269] various models can be used to extract data trends and predictive measures from the raw physiologic output data), and after the central processing unit executes the application, the physiological data is calculated and deduced through the functional formulas to generate cardiovascular and brain monitoring functions and determine the results of the analysis ([0382] an EKG analyzer may be made use of to analyze the data and diagnose/predict cardiovascular events and determine healthy function; 
Tran does not teach a system including calculating a washout ratio value using heart rate or pulse pressure, calculating a stroke volume index with the washout ratio value, and calculating an early and delayed heart/mediastinum ratio value.
Shinichiro teaches a method of assessment of washout ratio and heart/mediastinum ratio wherein a linear relationship between washout ratio and heart rate is established (pg. 240 Fig 5, a linear relationship between washout and heart rate (bpm)), and a ratio between right ventricular ejection fraction and washout rate is established (pg. 240 Fig 5, a linear relationship between washout and ejection fraction is established; it is well known in the art that ejection fraction is closely related to stroke volume and one of ordinary skill in the art could use of these values to calculate the other), and an early and delayed heart to mediastinum ratio was calculated (pg. 239, the washout ratio is taught in relation to the Heart/mediastinum ratios) (by establishing the relationships of these sets of data, heart rate vs washout, stroke volume vs washout, one of ordinary skill in the art could apply these values to a monitoring system for heart rate, blood pressure and stroke volume to achieve the results of the 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring system and heart analysis method of Tran to make use of the linear relationships of key heart indicators as part of the analysis as taught in Shinichiro because “washout rates in CHF patients were significantly higher than those in normal controls” (pg. 241, Conclusion, this statement indicates that acquiring a washout rate may be useful in diagnosing heart disease). 
Regarding claim 2, Tran teaches a system wherein the host has a switching operation module for controlling switching of different physiological detection items and actions ([0019] patient may view information on the display, [0163]-[0166] system allow for monitoring of parameters on the wearable device display of an Internet based site, [0322] a touch sensitive display, one of ordinary skill would recognize how the touch sensitive display may be used to show various information type of the collected physiological data and be used to switch types), and the memory unit is provided with a data storage unit capable of storing the physiological data ([0269] users monitoring data may be stored in a database, [0337] wearable device may have memory to store data/database).
Regarding claim 3, Tran in view of Shinichiro teaches a system and method for monitoring cardiovascular and brain functions in conjunction with a physiological detection device substantially as claimed in claim 1. Further, Tran teaches a system wherein the external sensing element is disposed on the head, neck, wrist, arm, foot or other human artery part ([0215] EKG or EEG may be on a head cap; [0219] bioelectric impedance sensors disposed on the neck; [0037] wearable monitor may be a worn wristwatch; [0210] electromagnetic sensor of blood velocity on the upper arm).
Regarding claim 4, Tran in view of Shinichiro teaches a system and method for monitoring cardiovascular and brain functions in conjunction with a physiological detection device substantially as claimed in claim 1. Further, Tran teaches a system wherein the electronic device has an operation 
Regarding claim 5, Tran in view of Shinichiro teaches a system and method for monitoring cardiovascular and brain functions in conjunction with a physiological detection device substantially as claimed in claim 1. Further, Tran teaches a system wherein the electronic device is a personal computer, a notebook, tablet or a mobile phone ([0329] Fig 15, a network based monitoring system is shown; in this system, the electronic device of claim 1 is a combination of the network sever 216 which stores the data and performs calculations and the network client 217 which comprises the nurses computer as an interface and display device; [0199] the sensor system may connect with a mobile device/ smartphone, showing that the network system described could include a smartphone as the electronic device).
Regarding claim 6, Tran in view of Shinichiro teaches a system and method for monitoring cardiovascular and brain functions in conjunction with a physiological detection device substantially as claimed in claim 1. Further, Tran teaches a system wherein the external sensing element is of physiological examination detected by optical sensing, electrical signal measurement or pressure sensing ([0291] a heartbeat sensor of electrical and optical means is taught; [0039] a piezoelectric pressure sensor is taught; examiner notes that many sensor types and combinations are taught throughout the application and not limited to those listed).
Regarding claim 7, Tran in view of Shinichiro teaches a system and method for monitoring cardiovascular and brain functions in conjunction with a physiological detection device substantially as .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US-20160287166-A1) in view of Shinichiro (Annals of Nuclear Medicine 2016) as applied to claim 1 above, and further in view of Nakajima (European Heart Journal 2016) and Yoshita (PLOS ONE 2015).
Regarding claim 8, Tran in view of Shinichiro teaches a system and method for monitoring cardiovascular and brain functions in conjunction with a physiological detection device substantially as claimed in claim 1. Further, Tran teaches method for applying the system of monitoring cardiovascular and brain functions in combination with a physiological detection device, comprising:
receiving a physiological data including a heart rate and a pulse pressure, wherein an electronic device is used to receive the physiological data transmitted by a wearable physiological detecting device ([0034]-[0035] a wearable heart rate and pressure monitor sends physiologic data to a base station/server);
further Tran teaches a monitoring system to analyze and predict additional parameters based on the received information, including calculating a stroke volume index ([0210] a sensor system for calculating stroke volume index, further explained in para [0219]-[0226], this stroke volume index is used for monitoring heart failure) ([0382] an EKG analyzer may be made use of to analyze the data and diagnose/predict cardiovascular events and determine healthy function; [0264] a cranial sensor may gather data from the brain and be used to calculate values to monitor the brain and the vasculature within the brain), 
and the system makes use of calculating linear relationships between measured parameters ([0180] data may be fit to linear algorithms; [0298] [0344] linear models may be used together with 
Tran does not teach a system including: 
calculating a washout ratio value using the heart rate or pulse pressure data by a function of the relationship between the heart rate and the washout ratio or by a function of the relationship between the washout ratio and the pulse pressure;
calculating a stroke volume index value with the washout ratio value by a function of the relationship between the washout ratio and the stroke volume index;
calculating an early heart/mediastinum ratio value by a function of the relationship between the early heart/mediastinum ratio and the stroke volume index, and
calculating the delayed heart/mediastinum ratio by a function of the relationship between the delayed heart/mediastinum ratio and the stroke volume index;
Shinichiro teaches a method of assessment of washout ratio and heart/mediastinum ratio wherein a linear relationship between washout ratio and heart rate is established (pg. 240 Fig 5, a linear relationship between washout and heart rate (bpm)), and a ratio between right ventricular ejection fraction and washout rate is established (pg. 240 Fig 5, a linear relationship between washout and ejection fraction is established; it is well known in the art that ejection fraction is closely related to stroke volume and one of ordinary skill in the art could use of these values to calculate the other), and an early and delayed heart to mediastinum ratio was calculated (pg. 239, the washout ratio is taught in relation to the Heart/mediastinum ratios although the calculation of these values in relation to stroke volume is not taught, within the context of the paper examining ejection fractions and heart/mediastinum values one of ordinary skill would realize that a relationship could be found between 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring system and heart analysis method of Tran to make use of the linear relationships of key heart indicators as part of the analysis as taught in Shinichiro because “washout rates in CHF patients were significantly higher than those in normal controls” (pg. 241, Conclusion, this statement indicates that acquiring a washout rate may be useful in diagnosing heart disease). 
	Tran in view of Shinichiro does not teach a system including monitoring the risk of heart disease by the early heart/mediastinum ratio or delayed heart/mediastinum ratio, and inputting the early or the delayed heart/mediastinum ratio into a heart disease monitoring diagram to evaluate the risk of developing heart disease;
detecting a neurodegenerative disease by the early or delayed heart/mediastinum ratio, and inputting the early or the delayed heart/mediastinum ratio into a neurodegenerative disease monitoring diagram to evaluate the risk of developing neurodegenerative diseases.
Nakajima teaches a heart risk assessment method wherein monitoring the risk of heart disease by the early heart/mediastinum ratio or delayed heart/mediastinum ratio (the H/M ration was gathered from patients pg. 1139 Methods), and inputting the early or the delayed heart/mediastinum ratio into a heart disease monitoring diagram to evaluate the risk of developing heart disease (a risk evaluation matrix was created to assess the risk of heart events in relation to the H/M ratio, pgs. 1141-1142 Fig 2,3,4, these figures show risk rates of cardiac mortality among different groups of patients and can be used to assess heart risks in association with H/M ratios).

	Tran in view of Shinichiro in view of Nakajima does not teach detecting a neurodegenerative disease by the early or delayed heart/mediastinum ratio, and inputting the early or the delayed heart/mediastinum ratio into a neurodegenerative disease monitoring diagram to evaluate the risk of developing neurodegenerative diseases.
	Yoshita teaches a method of detecting a neurodegenerative disease by the early or delayed heart/mediastinum ratio (Yoshita teaches a method by which dementia with Lewy bodies and Alzheimer’s may be associated with H/M ratios Pgs. 1-2 Abstract), and inputting the early or the delayed heart/mediastinum ratio into a neurodegenerative disease monitoring diagram to evaluate the risk of developing neurodegenerative diseases (Fig 4 ROC curves generated may indicate possible risk of dementia and Alzheimer’s based on early and delayed H/M ratios, one of ordinary skill in the art would recognized how the previously calculated H/M values could be applied to these curves).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitoring and analysis system of Tran in view of Shinichiro in view of Nakajima with the risk assessment values for neurodegenerative disease of Yoshita because “the high correlation between abnormal cardiac sympathetic activity evaluated with 123I-MIBG myocardial scintigraphy (H/M ratio) and a clinical diagnosis of probable DLB. The diagnostic accuracy is sufficiently high for this technique to be clinically useful in distinguishing DLB from AD, especially in patients with mild dementia” (pg. 2 Abstract, Conclusions; this statement indicates the assessment may be a useful diagnostic tool when considering the H/M ratio).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US-20160287166-A1) in view of Shinichiro (Annals of Nuclear Medicine 2016) in view of Nakajima (European Heart Journal 2016) in view of Yoshita (PLOS ONE 2015) as applied to claim 8 above, and further in view of Spinelli (Eur J Nucl Med Mol Imaging 2016) and Arimoto (Annals of Nuclear Medicine 2004). 
Regarding claim 9, Tran in view of Shinichiro in view of Nakajima in view of Yoshita teaches method for monitoring cardiovascular and brain functions in combination with a physiological detection device as claimed in claim 8. Further, Shinichiro teaches a series of relations between physiologic data 
the relationship between the washout ratio and heart rate:
y=0.2459x+12.111; R2=0.4008; p<0.01 wherein y: washout ratio (WR); x: heart rate (HR) ((pg. 240 Fig 5, a linear relationship between washout and heart rate (bpm)); one of ordinary skill could determine the linear values of this relationship as claimed by routine optimization); 
Tran in view of Shinichiro in view of Nakajima in view of Yoshita does not teach:
wherein the relationship between the washout ratio and the pulse pressure:
y=-0.6094x+63.325; R2=0.3284; p<0.05 wherein y: washout ratio (WR); x: pulse pressure (PP); p: statistical difference value; 
the relationship between the washout ratio and the stroke volume index:
	y=-0.7978x+70.826; R2=0.3578; p<0.05 wherein y: stroke volume index (SVI); x: washout ratio (WR)
 the relationship between the early heart/mediastinum ratio and the stroke volume index:
y=0.0162x+1.3379; R2=0.4412; p<0.01 wherein y: early heart/media ratio (early H/M); x: stroke volume index (SVI) 
the function of the delayed heart/media ratio and the stroke volume index:
y=0.0161x+1.0938; R2=0.3897; p<0.01 wherein y: delayed heart/mediastinum ratio (delayed H/M); x: stroke volume index (SVI).

	Arimoto teaches a relationship between washout rate and early H/M, late H/M and left ventricular end diastolic dimensions (may correspond to stroke volume) (Figs 2 & 3 pg. 147, the linear relations are shown) (by combining the known linear relationships between these different quantities it becomes clear the one of ordinary skill in the art could formulate the linear functions claimed through a routine optimization of these values).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the method for monitoring cardiovascular and brain functions of Tran in view of Shinichiro in view of Nakajima and Yoshita with the pressure relationship of Spinelli because this modification comprises the use of known technique (using a blood pressure to determine abnormal H/M ratios) to improve similar methods (diagnosis of heart diseases) in the same way (the pressure metric as a diagnostic tool for H/M ratio would be a useful addition to a heart monitor). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the method for monitoring cardiovascular and brain functions of Tran in view of Shinichiro, Nakajima and Yoshita further in view of Spinelli with the washout rate to H/M ratios of Arimoto in order to allow for optimization between various linear relationships because using this washout rate relationship may be “useful to evaluate the severity and prognosis of patients with chronic heart failure, and may be a new parameter to reflect sympathetic nervous function and integrity” (pg. 149 Conclusion).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patents of note for the claims: 

Lewis (US 20180166174 A1) a program designed to screen for a disease and assign a score based on a number of assigned factors. 
Provost et al. (US 20180147304 A1) a method of examining H/M ratios and ROI curves for the H/M ratios, gives information on how these ratios can be used diagnostically.
Lange (US 20180132794 A1) another method for assigning a risk score to a patient based on analyzed signals from a patient.
Nakajima (US 20160073990 A1) related to H/M ratio diagnostics and assigns an index of risk based on the images taken in an H/M ratio test environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7 May 2021